 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 1 of 20 - Page ID # 304




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN DOE I, JOHN DOE II,                                      8:18CV507
JOHN DOE IV, and JOHN DOE V,

                     Plaintiffs,                          MEMORANDUM
                                                           AND ORDER
       vs.

DOUG PETERSON, Attorney General
of the State of Nebraska, and JOHN
BOLDUC, Superintendent of Law
Enforcement and Public Safety for the
Nebraska State Patrol, in their official
capacities,

                     Defendants.


                                   I. INTRODUCTION

        The applicability of Nebraska’s Sex Offender Registration Act (“SORA”),
Neb. Rev. Stat. § 29-4001 et seq., extends to any person who “[e]nters the state and
is required to register as a sex offender under the laws of another village, town, city,
state, territory, commonwealth, or other jurisdiction of the United States.” Neb. Rev.
Stat. § 29-4003(1)(a)(iv) & (b)(iii).1 As interpreted by the Nebraska Supreme Court,
this language “require[s] registration in Nebraska … regardless of whether the
registration in the other jurisdiction is based on a juvenile adjudication.” State v.
Clemens, 915 N.W.2d 550, 560 (Neb. 2018).

       Because the Clemens decision was only concerned with whether there was a
sufficient factual basis for a guilty plea to a charge of attempted violation of SORA


      1
       The operative date of subdivision (a) of § 29-4003(1) is January 1, 1997,
whereas the operative date of subdivision (b) is January 1, 2010.
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 2 of 20 - Page ID # 305




by a defendant who was required to register as a sex offender in Colorado at the time
he entered Nebraska, the Nebraska Supreme Court did not address collateral issues
of whether “it would violate certain constitutional rights to require registration in
Nebraska based on [an out-of-state] juvenile adjudication,” or “whether it would be
appropriate for Nebraska to make registration information public when the person is
required to register in Nebraska based on a juvenile adjudication in another state and
the person would not have been subject to public disclosure in the other state.” Id.
“Similarly, issues regarding the length of time one may be required to register in
Nebraska based on a registration requirement from another state [were] outside the
scope of [the Clemens] decision.” Id.

       I also found it unnecessary to decide these constitutional issues in an earlier
42 U.S.C. § 1983 action, when I erroneously predicted the Nebraska Supreme Court
would give the term “sex offender” its ordinary meaning and hold “that subdivision
(1)(a)(iv) of section 29-4003 only applies to a person who is required to register
under the laws of another village, town, city, state, territory, commonwealth, or other
jurisdiction of the United States as a person who has been convicted of a sex
offense.” A.W. v. Peterson, No. 8:14CV256, 2016 WL 1092477, at *9 (D. Neb. Mar.
21, 2016), aff’d sub nom. A.W. by & through Doe v. Nebraska, 865 F.3d 1014 (8th
Cir. 2017).2 I further stated that even if the term “sex offender” were ambiguous,
“[i]nterpreting subdivision (1)(a)(iv) so as to include juvenile adjudications would be
contrary to clear legislative intent.” Id., 2016 WL 1092477, at *9. Significantly,
SORA’s “registration requirement does not apply to a person who … [i]s a juvenile
adjudicated ‘delinquent’ or ‘in need of special supervision’ by the juvenile courts in
the state of Nebraska[.]” 272 Neb. Admin. Code ch. 19 § 003.05C. A panel of the
United States Court of Appeals for the Eighth Circuit agreed with (and expanded
upon) my analysis, and observed that even if the term “sex offender” were open to
construction, “the application of SORA and its public notification requirement to

      2
         A.W. involved a minor who was required to register in Minnesota based on
a juvenile adjudication, but neither the fact of his registration nor any information
that he would be required to provide to law enforcement officials in connection with
his registration would be made public under Minnesota law. See 865 F.3d at 1016.

                                          2
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 3 of 20 - Page ID # 306




juveniles adjudicated delinquent in other jurisdictions but not in Nebraska raises
serious constitutional concerns under the rights to travel and to equal protection of
the laws.” 865 F.3d at 1020, n. 3.

       These constitutional issues were raised in another § 1983 action that was filed
in 2018, shortly after the Nebraska Supreme Court’s decision in Clemens. The “John
Doe” Plaintiff, who had resided in Omaha since 2004, received a letter from the
Nebraska State Patrol advising that he was required to register under SORA because
he had been adjudicated delinquent in Iowa in 1999 for sexual abuse, when he was
14 years old. I determined that a preliminary injunction would not issue, and lifted a
temporary restraining order, after finding that the plaintiff was not likely to prevail
on the merits of either his equal protection claim or his right-to-travel claim. It was
undisputed that the plaintiff was subject to a lifetime registration requirement under
Iowa law, and that his registration information would be published on the Iowa Sex
Offender registry website. Consequently, “Plaintiff’s change of residency from Iowa
to Nebraska ha[d] not been shown to have caused him any actual injury. Rather, the
evidence show[ed] Plaintiff [was] seeking to benefit from SORA’s exemption from
registration of juveniles who are adjudicated delinquent in [Nebraska].” Doe v.
Peterson, No. 8:18CV422, 2018 WL 5255179, at *6 (D. Neb. Oct. 22, 2018). The
case subsequently was dismissed voluntarily.

       In the instant case, four “John Doe” Plaintiffs (numbered I, II, IV and V)3 each
claim to be disadvantaged by moving to Nebraska because they were adjudicated
delinquent in states where their registration information is not made public. They
claim SORA’s registration and notification requirements violate their rights under
“(1) the Equal Protection Clause, (2) the third prong of the Right to Travel arising
from the Privileges or Immunities Clause, Section 1, Clause 2, of the Fourteenth
Amendment, (3) the Privileges and Immunities Clause, Article IV, Section 2, Clause
1, (4) the Ex Post Facto Clause, Article I, Section 10, Clause 1, (5) the Substantive


      3
         John Doe III withdrew from the case on January 9, 2019, after being advised
that the Nebraska State Patrol would not require him to register. (See Filing 18.)

                                          3
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 4 of 20 - Page ID # 307




Component of the Fourteenth Amendment and (6) the Eighth Amendment of the
United States Constitution.” (Filing 35, pp. 1-2 (numbering added).) Plaintiffs seek
a declaration that Neb. Rev. Stat. § 29-4003(1)(a)(iv) and (b)(iii) are unconstitutional
as applied, and they request a permanent injunction that will prohibit Defendants,
the Attorney General of the State of Nebraska and the Superintendent of Law
Enforcement and Public Safety for the Nebraska State Patrol, in their official
capacities, from enforcing those SORA provisions against Plaintiffs. (Ibid., p. 10.)

       The matter is now before me on a motion for partial summary judgment filed
by Plaintiffs with respect to their equal protection and right-to-travel claims (Filing
52), and on a motion for summary judgment filed by Defendants with respect to all
claims (Filing 48). For the reasons discussed below, I will grant Defendants’ motion,
deny Plaintiffs’ motion, and dismiss this case with prejudice. I will also dissolve the
temporary restraining order that was entered on January 9, 2019, and has remained
in effect since then by agreement of the parties.4 (Filing 18.)

                    II. SUMMARY JUDGMENT STANDARD

      AA party may move for summary judgment, identifying each claim or
defense—or the part of each claim or defense—on which summary judgment is
sought. The court shall grant summary judgment if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.@ Fed. R. Civ. P. 56(a).


      4
         The TRO states: “The Defendants, and all their agents, servants, employees
(including County Attorneys) are temporarily restrained from enforcing Neb. Rev.
Stat. § 29-4003(1)(a)(iv) and Neb. Rev. Stat. § 29-4003 (1)(b)(iii) against Does I, II
and IV. This temporary restraining order shall remain effective until the issuance of
a decision on the preliminary injunction request.” (Filing 18, p. 2.) The TRO was
extended to John Doe V on March 20, 2019, after he joined the litigation. (Filing
31.) No hearing on the preliminary injunction request was held because the parties
jointly moved for a continuance, and rescheduling was never requested. Case
progression deadlines were also stayed while the Nebraska Legislature considered
legislation that could have rendered the case moot. (See Filings 34, 38-40.)

                                           4
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 5 of 20 - Page ID # 308




        In ruling on a motion for summary judgment, the court must view the evidence
in the light most favorable to the non-moving party, giving that party the benefit of
all inferences that may be reasonably drawn from the evidence. See Dancy v. Hyster
Co., 127 F.3d 649, 652-53 (8th Cir. 1997). It is not the court’s function to weigh
evidence in the summary judgment record to determine the truth of any factual issue;
the court merely determines whether there is evidence creating a genuine issue for
trial. See Bell v. Conopco, Inc., 186 F.3d 1099, 1101 (8th Cir. 1999).5

       The moving party bears the initial responsibility of informing the court of the
basis for the motion, and must identify those portions of the record which the moving
party believes show the lack of a genuine issue of material fact. Torgerson v. City of
Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). If the moving party does
so, the burden then shifts to the nonmoving party, who Amay not rest upon mere
allegation or denials of his pleading, but must set forth specific facts showing that
there is a genuine issue for trial.@ Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256
(1986). If the record taken as a whole could not lead a rational trier of fact to find
for the nonmoving party, summary judgment should be granted. Smith-Bunge v.
Wisconsin Cent., Ltd., 946 F.3d 420, 424 (8th Cir. 2019).

                           III. STATEMENT OF FACTS

     The parties have stipulated that all four John Doe Plaintiffs currently reside in
Nebraska. (Filing 47, ¶¶ 1-4.) They have further stipulated that each Plaintiff was

      5
         “The filing of cross-motions does not concede the absence of a triable issue
of fact. The court is bound in such cases to deny both motions if it finds ... there is
actually a genuine issue of material fact.” Jacobson v. Md. Cas. Co., 336 F.2d 72,
75 (8th Cir. 1964). When faced with cross-motions, the normal course for the trial
court is to “consider each motion separately, drawing inferences against each movant
in turn.” Id. (quoting EEOC v. Steamship Clerks Union, Local 1066, 48 F.3d 594,
603 n. 8 (1st Cir. 1995)). That is to say, “the court views the record in the light most
favorable to plaintiff when considering defendant’s motion, and the court views the
record in the light most favorable to defendant when considering plaintiff’s motion.”
Thompson-Harbach v. USAA Fed. Sav. Bank, 359 F. Supp. 3d 606, 614 (N.D. Iowa
2019) (citing Weber v. Travelers Home & Marine Ins. Co., 801 F.Supp.2d 819, 825
(D. Minn. 2011)).

                                           5
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 6 of 20 - Page ID # 309




adjudicated delinquent for committing a sex offense in another jurisdiction and, as a
result, was required to register as a sex offender in that jurisdiction at the time he
entered Nebraska. (Ibid., ¶¶ 11, 16, 20, 24.) It is therefore undisputed that the
Nebraska State Patrol would apply Neb. Rev. Stat. § 29-4003(1)(a)(iv) and (b)(iii)
to each of the four Plaintiffs. (Ibid., ¶ 28.)

                                Plaintiff John Doe I

       On or about 2016, a petition was filed in a State of Michigan Judicial Circuit,
Family Division, Court alleging Plaintiff John Doe I committed certain Sex Offender
Registration and Notification Act (“SORNA”)6-registerable offenses in violation of
Michigan law in 2015, when he was 15 years old. In January 2017, he pled guilty to
two counts of Criminal Sexual Conduct ‒ Third Degree in violation of MCL
750.520d(1)(a) and two counts of Possession of Child Sexually Abusive Material in
violation of MCL 750.145c(4), and also pled no-contest to two counts of Using a
Computer to Commit a Crime in violation of MCL 752.796 and MCL 752.797(3)(e).
Plaintiff John Doe I was adjudicated a temporary ward of the juvenile court for
having committed the criminal offenses, but was discharged in April 2018. As a
result of the above adjudication, John Doe I is subject to a lifetime sex offender
registration requirement by the State of Michigan and was required by the State of
Michigan to register as a sex offender on the Michigan non-public registry at the
time he left the State of Michigan and entered the State of Nebraska. Non-public sex
offender registration in Michigan does not include public notification via the
Michigan Sex Offender Registry website. (Ibid., ¶¶ 7-11.)

       Plaintiff John Doe I, by and through his attorney, contacted the Nebraska State
Patrol in October 2017 and was informed by the Nebraska State Patrol that he would
not be required to register under SORA if he moved to Nebraska following the

      6
       SORNA, which was enacted as Title I of the Adam Walsh Child Protection
and Safety Act of 2006, Pub. L. No. 109-248, requires every jurisdiction to maintain
a sex offender registry conforming to federal requirements or else lose federal
funding. See 34 U.S.C. §§ 20912, 20927.

                                          6
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 7 of 20 - Page ID # 310




Eighth Circuit’s decision in A.W. by and through Doe v. State, supra. Plaintiff John
Doe I, by and through his attorney, again contacted the Nebraska State Patrol in June
of 2018 to confirm that he would not have to register as a sex offender if he moved
to Nebraska. He subsequently moved to Nebraska. (Ibid., ¶¶ 12, 13.)

                                Plaintiff John Doe II

       In June 2011, Plaintiff John Doe II was adjudicated delinquent of one count
of Sexual Abuse of a Child less than 12 years old in violation of Alabama Code §
13A-6-69.1, a SORNA-registerable offense. He was sixteen years-old on the date of
the offense. As a result of the above adjudication, Plaintiff John Doe II is subject to
a ten-year sex offender registration requirement and was required by the State of
Alabama to register as a sex offender on the Alabama non-public registry at the time
he left the State of Alabama and entered the State of Nebraska. Non-public sex
offender registration in Alabama does not include public notification via the
Alabama Sex Offender Registry website. (Ibid., ¶¶ 14-17.)

                                Plaintiff John Doe IV

      Plaintiff John Doe IV was adjudicated delinquent of a SORNA-registerable
offense in violation of Washington law. In October 1990, he pled guilty to one count
of Child Molestation – First Degree in violation of RCW 9A.44.083 and two counts
of Assault – Fourth Degree in violation of RCW 9A.36.041. He was 12 and 13 years
old on the dates of the offenses. As a result of the above adjudication, Plaintiff John
Doe IV is subject to a lifetime sex offender registration requirement in the State of
Washington and was required by the State of Washington to register as a sex
offender on the Washington non-public registry at the time he left the State of
Washington and entered the State of Nebraska. Non-public sex offender registration
in Washington does not include public notification via the Washington Sex Offender
Registry website. (Ibid., ¶¶ 18-21.)




                                          7
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 8 of 20 - Page ID # 311




                                Plaintiff John Doe V

      Plaintiff John Doe V was adjudicated delinquent of SORNA-registerable
offenses in violation of Colorado law. In August 1994, he pled guilty to one count
of Third Degree Sexual Assault, and in July 1995, he pled guilty to one count of
Sexual Assault of a Child in a Position of Trust. He was 10 and 12 years old on the
dates of the offenses. The parties have stipulated that as a result of the above
adjudications, Plaintiff John Doe V is subject to a lifetime sex offender registration
requirement and was required by the State of Colorado to register as a sex offender
in Colorado at the time he left the State of Colorado and entered the State of
Nebraska. (Ibid., ¶¶ 23- 24.)

       However, Plaintiff John Doe V has since stated in an affidavit that he was
required by the State of Colorado to register as a sex offender for a period of ten
years. (Filing 55-1, ¶ 5.) After receiving this affidavit, defense counsel investigated
this statement and determined Plaintiff John Doe V filed a petition in 2010 to
discontinue sex offender registration in Colorado. (Filing 63, p. 7; Filing 62.) In
Colorado, sex offenders must continue to register until the court releases them from
this requirement. See Colo. Rev. Stat. Ann. § 16-22-113. Defense counsel also
submitted a request to the Colorado court for a copy of any order entered on the
petition, but has not yet received a response. Defendants assert Plaintiff John Doe
V’s claims are moot if he is no longer required to register as a sex offender in
Colorado. (Filing 63, p. 7.)

       Plaintiff John Doe V also stated in his affidavit that he was deemed a low risk
to reoffend by the State of Colorado, that he was not placed on the Colorado sex
registry website, and that he was never made aware, and has no personal knowledge,
that information about his sex offender registration was made public in any manner
whatsoever by the State of Colorado. (Filing 55-1, ¶¶ 6, 8, 9.) Defendants, citing
Colo. Rev. Stat. Ann. § 16-22-112(2), maintain that if Plaintiff John Doe V had
remained in Colorado, his registration as a sex offender would be publicly available
to any person residing within the jurisdiction of a local law enforcement agency he


                                          8
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 9 of 20 - Page ID # 312




registered with, and may even have been posted on that agency’s website. (Filing
63, pp. 1-2.)7

                      Nebraska Sex Offender Registration Act

      Juveniles adjudicated delinquent of certain SORNA-registrable offenses in
Nebraska juvenile courts are not required to comply with the Nebraska Sex Offender
Registration Act (SORA). But juveniles convicted of certain SORNA-registrable
offenses in Nebraska adult courts are required to comply with SORA, which includes
public notification via the Nebraska Sex Offender Registry website. (Filing 47, ¶¶
25-26.)

        The Nebraska State Patrol applies Neb. Rev. Stat. § 29-4003(1)(a)(iv) and
(b)(iii) to out-of-state juveniles, and would apply those statutes to Nebraska resident
juveniles who enter the State of Nebraska and are required to register in another
jurisdiction. The Nebraska State Patrol’s application of these provisions is not based
on how long a person has resided in Nebraska or if the person resided in Nebraska
prior to entering the State as described in Neb. Rev. Stat. §29-4003(1)(a)(iv) and
(b)(iii). Nor is the Nebraska State Patrol’s application of these statutory provisions
limited to persons born outside of Nebraska or to persons who lived in another state
at the time of their conviction or adjudication. (Ibid., ¶¶ 27, 29, 30.)

        Under Neb. Rev. Stat. § 29-4003(1)(a)(iv) and (b)(iii), it is the out-of-state
registration requirement that triggers the registration requirement in Nebraska, not
the residence of the person at the time of the underlying offense’s commission.
(Filing 50-2, p. 6.) Thus, an out-of-state resident with an out-of-state adjudication
requiring registration in the other state is not treated differently than a lifelong
Nebraska resident with an out-of-state adjudication requiring registration in the other
state. (Filing 51-2, p. 1.)


      7
        Any unresolved issues of fact regarding Plaintiff John Doe V’s status do not
prevent entry of summary judgment in favor of Defendants.

                                          9
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 10 of 20 - Page ID # 313




                                   IV. ANALYSIS

      A. Equal Protection

       “The Equal Protection Clause of the Fourteenth Amendment ... is essentially
a direction that all persons similarly situated should be treated alike.” City of
Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Where, as here, a
plaintiff has not shown discrimination based on membership in a class or group, the
Supreme Court’s “cases have recognized successful equal protection claims brought
by a ‘class of one,’ where the plaintiff alleges that [he] has been intentionally treated
differently from others similarly situated and that there is no rational basis for the
difference in treatment.” Mensie v. City of Little Rock, 917 F.3d 685, 692 (8th Cir.
2019) (quoting Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). “To be
similarly situated for purposes of a class-of-one equal-protection claim, the persons
alleged to have been treated more favorably must be identical or directly comparable
to the plaintiff in all material respects.” Robbins v. Becker, 794 F.3d 988, 996 (8th
Cir. 2015) (emphasis supplied) (quoting Reget v. City of La Crosse, 595 F.3d 691,
695 (7th Cir. 2010)).

       Plaintiffs contend they are deprived of equal protection “because persons who
are adjudicated delinquent as juveniles in Nebraska are not required to register as
sex offenders under SORA subject to public notification via a sex offender registry
website.” (Filing 56 at p. 2.) Plaintiffs claim it is immaterial they were adjudicated
delinquent as juveniles in Michigan, Alabama, Washington, and Colorado, rather
than in Nebraska. (Ibid.) Plaintiffs are mistaken.

      While I still find it hard to believe that “the Nebraska statutes were intended
to be more punitive to juveniles adjudicated out of state as compared to juveniles
adjudicated in Nebraska,” A.W. v. Peterson, 2016 WL 1092477, at *10, the Nebraska
Supreme Court has read Neb. Rev. Stat. § 29-4003(1)(a)(iv) to mean that “whether
one is ‘required to register as a sex offender’ in another jurisdiction is determined
under the laws of the other jurisdiction rather than under Nebraska law.” Clemens,


                                           10
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 11 of 20 - Page ID # 314




915 N.W.2d at 557. “Section 29-4003(1)(a)(iv) adds no additional requirement that
registration in the other jurisdiction must be based on a “conviction” or an offense
that would have required the person to register in Nebraska if the offense had been
committed in Nebraska.” Id.

      The Nebraska Supreme Court described § 29-4003(1)(a)(iv) as an “external
approach” statute, which “requires registration in this state when the person was
required to register as a sex offender in the other jurisdiction.” Id., at 558-59. By
contrast, an “internal approach” statute “requires that out-of-state convictions, and
any punishment resulting from those convictions, satisfy the eligibility requirements
of the forum state’s registration ... law.” Id., at 558 (quoting Wayne A. Logan,
Horizontal Federalism in an Age of Criminal Justice Interconnectedness, 154 U. Pa.
L. Rev. 257, 261 (2005)). “The external approach … results in … unequal treatment
of otherwise similarly situated individuals.” Logan, 154 U. Pa. L. R., at 262.

       Plaintiffs argue this is an unfair result, and they should be treated the same as
persons who are adjudicated delinquent in Nebraska. But “equal protection is not a
license for courts to judge the wisdom, fairness, or logic of legislative choices.” FCC
v. Beach Communications, Inc., 508 U.S. 307, 313 (1993). “In areas of social and
economic policy, a statutory classification that neither proceeds along suspect lines
nor infringes fundamental constitutional rights must be upheld against equal
protection challenge if there is any reasonably conceivable state of facts that could
provide a rational basis for the classification.” Id. “Under rational-basis review,
where a group possesses ‘distinguishing characteristics relevant to interests the State
has the authority to implement,’ a State’s decision to act on the basis of those
differences does not give rise to a constitutional violation.” Bd. of Trustees of Univ.
of Alabama v. Garrett, 531 U.S. 356, 366-67 (2001) (quoting Cleburne v. Cleburne
Living Center, Inc., 473 U.S. 432, 441 (1985)). “Such a classification cannot run
afoul of the Equal Protection Clause if there is a rational relationship between the
disparity of treatment and some legitimate governmental purpose.” Id., at 367
(quoting Heller v. Doe, 509 U.S. 312, 320 (1993)).



                                          11
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 12 of 20 - Page ID # 315




       Defendants contend “[i]t was not irrational for the Nebraska Legislature, when
enacting a law to fit within a comprehensive national system, to recognize that other
state laws may differ and to elect not to keep track of every change in law in those
jurisdictions.” (Filing 63 at p. 3.) However, “ease-of-administration, on its own, is
not sufficient to justify an otherwise irrational legislative enactment.” Borman’s, Inc.
v. Michigan Prop. & Cas. Guar. Ass’n, 925 F.2d 160, 163 (6th Cir. 1991) (citing
United States Dep’t of Agriculture v. Murry, 413 U.S. 508, 513 (1973)). And, it
should be noted, the Nebraska Legislature also adopted an “internal approach” in
SORA by requiring the registration of any person who “[h]as ever pled guilty to,
pled nolo contendere to, or been found guilty of any offense that is substantially
equivalent to a registrable offense [in Nebraska] under subdivision (1)(a)(i) [or
subdivision (1)(b)(i)] of this section by any village, town, city, state, territory,
commonwealth, or other jurisdiction of the United State.…” Neb. Rev. Stat. § 29-
4003 (1)(a)(ii) & (b)(ii). This provision necessarily requires keeping track of the
laws of other states.

       Still, it would not be irrational for the Nebraska Legislature to conclude as a
matter of public policy that a person entering the state who is required to register as
a sex offender in another jurisdiction must also register here, even though their
offense, had it been committed in-state, would not require registration under Neb.
Rev. Stat. § 29-4003(1)(a)(i) and (b)(i). Indeed, this approach is entirely consistent
with national policy. When enacting SORNA, Congress declared that “in order to
protect the public from sex offenders and offenders against children, and in response
to the vicious attacks by violent predators,” it was establishing a “comprehensive
national system for registration of those offenders.” United States v. Baccam, 562
F.3d 1197, 1198 (8th Cir. 2009) (quoting former 42 U.S.C. § 16901, now 34 U.S.C.
§ 20901). “By the time that SORNA was enacted in 2006, every State and the District
of Columbia had enacted a sex offender registration law, …. Thus, with SORNA, ...
Congress wanted to make sure sex offenders could not avoid all registration
requirements just by moving to another state.” United States v. Guzman, 591 F.3d
83, 91 (2d Cir. 2010), as amended (Jan. 8, 2010). Neb. Rev. Stat. § 29-4003(1)(a)(iv)
& (b)(iii), which classify those who need to register as sex offenders elsewhere as


                                          12
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 13 of 20 - Page ID # 316




persons who must register as sex offenders in Nebraska upon their entry into the
state, is rationally related to the accomplishment of Congress’s goal, and does not
offend equal protection. “If the classification has some ‘reasonable basis,’ it does not
offend the Constitution simply because the classification ‘is not made with
mathematical nicety or because in practice it results in some inequality.’” Dandridge
v. Williams, 397 U.S. 471, 485 (1970) (quoting Lindsley v. Natural Carbonic Gas
Co., 220 U.S. 61, 78 (1911)).

      B. Substantive Due Process

       To address Plaintiffs’ substantive due process claim, the court “must
determine whether the registration statute implicates a fundamental right.”
Gunderson v. Hvass 339 F.3d 639, 643 (8th Cir. 2003). “If the statute implicates a
fundamental right, the state must show a legitimate and compelling governmental
interest for interfering with that right.” Id. “If the statute does not implicate a
fundamental right, [the court will] apply a less exacting standard of review under
which the statute will stand as long as it is rationally related to a legitimate
governmental purpose.” Id.

       For their substantive due process claim, Plaintiffs argue violations of their
“fundamental right to privacy and liberty.” (Filing 35, ¶ 44.) “Although the Supreme
Court has recognized fundamental rights in regard to some special liberty and
privacy interests, it has not created a broad category where any alleged infringement
on privacy and liberty will be subject to substantive due process protection.” Doe v.
Moore, 410 F.3d 1337, 1343 (11th Cir. 2005) (reviewing Florida Sex Offender Act
registration and public notification under rational relationship test); see Doe v.
Nebraska, 734 F. Supp. 2d 882, 927 (D. Neb. 2010) (Kopf, J.) (substantive due
process challenge to SORA reviewed under rational relationship test). When a
“rational basis” passes equal protection review, it “also satisfies substantive due
process analysis.” Executive Air Taxi Corp. v. City of Bismarck, 518 F.3d 562, 569
(8th Cir. 2008). Plaintiffs’ substantive due process claims, like their equal protection
claims, fail as a matter of law.


                                          13
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 14 of 20 - Page ID # 317




      C. Right to Travel

       The right to travel has three different components: 1) the right of a citizen of
one state to enter and leave another state, 2) the right to be a welcome visitor, not an
unfriendly alien, when temporarily present in another state, and 3) for those travelers
who become permanent residents, the right to be treated like other citizens of that
state.” Hughes v. City of Cedar Rapids, 840 F.3d 987, 995 (8th Cir. 2016). Plaintiffs’
as-applied challenges in this case involve the third component, which is protected
by the Privileges or Immunities Clause of the Fourteenth Amendment, coupled with
the Citizenship Clause of that amendment. See Saenz v. Roe, 526 U.S. 489, 503
(1999).8

       Plaintiff’s right-to-travel claims fail because they are unable to demonstrate
any differential treatment. Neb. Rev. Stat. § 29-4003(1)(a)(iv) & (b)(iii) “merely
require that if a person residing in [Nebraska] has at any time been ordered to register
as a sex offender by a jurisdiction other than [Nebraska], then that person must also
register as a sex offender under [Nebraska] law.” Doe v. Jindal, No. CV 15-1283,
2015 WL 7300506, at *9 (E.D. La. Nov. 18, 2015) (dismissing right-to-travel claim
challenging provision of Louisiana law that if a person is convicted of a sex offense
in another state, and that state’s period of registration for the offense is longer than
the registration period Louisiana law would require, then the registration period


      8
         “All persons born or naturalized in the United States, and subject to the
jurisdiction thereof, are citizens of the United States and of the State wherein they
reside. No State shall make or enforce any law which shall abridge the privileges or
immunities of citizens of the United States; ....” U.S. Const., amend. XIV, § 1. The
Privileges and Immunities Clause of Article IV, providing that “[t]he Citizens of
each State shall be entitled to all Privileges and Immunities of Citizens in the several
States,” U.S. Const., art. IV, § 2, protects the second right-to-travel component. See
Saenz, 526 U.S. at 501. Although this clause is cited in Plaintiffs’ Third Amended
Complaint, it is expressly alleged that their claims are based on the “third prong” of
the right to travel. (See Filing 35, pp. 1, 7.) It is also alleged that each Plaintiff is a
current resident of Nebraska, and the parties have so stipulated. (Filing 35, ¶¶ 3-6;
Filing 47, ¶¶ 1-4.)

                                            14
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 15 of 20 - Page ID # 318




required by the offender’s state of conviction applies). “The challenged statutes treat
an out-of-state resident with an out-of-state [juvenile adjudication] and a lifelong
[Nebraska] resident with an out-of-state [juvenile adjudication] the same way.” Id.
See also Doe v. Neer, 649 F. Supp. 2d 952, 956 (E.D. Mo. 2009) (dismissing right-
to-travel claim because factors requiring registration for out-of-state sex offense
conviction were residentially neutral).

       Plaintiffs suggest that if the registration requirements of Neb. Rev. Stat. § 29-
4003(1)(a)(iv) & (b)(iii) pass constitutional muster, I could still “enjoin [Defendants]
from enforcing the public notification provisions of SORA9 as to Plaintiffs.” (Filing
61 at pp. 2-3.) In other words, I “could require Plaintiffs to register with the Nebraska
State Patrol and merely enjoin Defendants from publicly disseminating Plaintiffs[‘]
registration information.” (Ibid., at p. 3.) Plaintiffs contend Nebraska should give
effect to the laws of Michigan, Alabama, Washington, and Colorado as a matter of
comity, by not publicly releasing Plaintiffs’ registration information, but Plaintiffs
are unable to shown that SORA’s public notification provision is unconstitutional as
applied to them. Public notification is simply one consequence of the registration
requirement, and does not require further analysis.

      Even though I agree it is incongruous for the Nebraska Legislature to refuse
to implement SORNA’s requirement for registration of juvenile sex offenders, see
34 U.S.C.A. § 20911(8), while at the same time failing to provide an exception in
the public notification provision for persons who register because of out-of-state


      9
         Information obtained under SORA is not confidential, except that certain
information can only be disclosed to law enforcement agencies. See Neb. Reb. Stat.
§ 29-4009(1); see also 24 U.S.C. § 20920 (SORNA disclosure requirements and
exemptions). “The release of information authorized by this section shall conform
with the rules and regulations adopted and promulgated by the Nebraska State Patrol
pursuant to section 29-4013.” Neb. Rev. Stat. § 29-4009(3). “The procedures for
release of information established by the Nebraska State Patrol shall provide for law
enforcement and public notification using electronic systems.” Neb. Rev. Stat. § 29-
4013(2)(b).

                                           15
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 16 of 20 - Page ID # 319




juvenile adjudications,10 any corrective action must come from the Legislature, not
the courts.

      D. Ex Post Facto Clause

       The States are prohibited from enacting an ex post facto law. U.S. Const., Art.
I, § 10, cl. 1. A law that violates the clause “must be retrospective, that is, it must
apply to events occurring before its enactment, and it must disadvantage the offender
affected by it.” Weaver v. Graham, 450 U.S. 24, 29 (1981) (footnotes omitted).
Plaintiffs claim to be disadvantaged by being treated as convicted criminals rather
than as adjudicated juvenile delinquents, but the registration requirement of Neb.
Rev. Stat. § 29-4003(1)(a)(iv), was enacted in 2006, see Nebraska Laws 2006, LB
1199, § 18, and it operates prospectively. Registration is only required if a person
enters Nebraska on or after January 1, 1997, and, as of the date of entry, is already
required to register as a sex offender in another jurisdiction.11 Plaintiffs had “fair
warning” of the registration requirement when they entered Nebraska, and no change
has been made to the registration requirement over the years. See Weaver, 450 U.S.
at 28-29 (“Through this prohibition, the Framers sought to assure that legislative
Acts give fair warning of their effect and permit individuals to rely on their meaning
until explicitly changed.”).



      10
          To comply with SORNA, “each jurisdiction shall make available on the
Internet, in a manner that is readily accessible to all jurisdictions and to the public,
all information about each sex offender in the registry.” 34 U.S.C. § 20920. But
SORNA also authorizes the United States Attorney General to create exemptions
from the public notification requirement. 34 U.S.C. § 20920(c)(4). The Attorney
General has exercised this authority to “[a]llow jurisdictions, in their discretion, to
exempt information concerning sex offenders required to register on the basis of
juvenile delinquency adjudications from public Web site posting.” Supplemental
Guidelines for Sex Offender Registration and Notification, 76 Fed. Reg. 1630, 1631
(January 11, 2011).
       11
          Although Neb. Rev. Stat. § 29-4003(1)(b)(iii) has a later operative date, its
registration requirement is a redundancy.

                                          16
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 17 of 20 - Page ID # 320




       Although Plaintiffs have not defended the merits of their ex post facto claim,
except to state that “Defendant[s] have merely recited legal arguments” (Filing 61,
p. 5), I understand from their pleadings that Plaintiffs claim to be disadvantaged
because, inter alia, “[t]he State of Nebraska seeks to restrict where Plaintiffs can live
and work,” “to require Plaintiffs to report to law enforcement within three (3)
working days prior to any ‘change in address, temporary domicile or habitual living
location,’ or ‘becoming employed, carrying on a vocation or attending school’, or
any changes thereof,” and “to require Plaintiffs to report in person to the county
sheriff’s office at least once a year.” (Filing 35, ¶¶ 39-42.) Plaintiffs do not allege
that similar restrictions or requirements were not imposed in the states where they
were required to register as sex offenders before moving to Nebraska, but, in any
event, the Nebraska restrictions and requirements are not retrospective in nature. As
the United States Court of Appeals for the Seventh Circuit explained in upholding
SORNA against and Ex Post Facto Clause12 attack:

      We recognize that SORNA imposes significant burdens on sex
      offenders who, like Leach, may have committed their crimes and
      completed their prison terms long before the statute went into effect.
      Leach must register in every jurisdiction where he lives, works, or goes
      to school; he must notify government officials within three business
      days of changing his residence; he must furnish the government with
      fingerprints, a photograph, a physical description of himself, vehicle
      identification information, and any other materials required by the
      Attorney General. 42 U.S.C. § 16913-14. All of these requirements are
      triggered without respect to the date of the convictions: federal
      guidelines say that an offender who was convicted before SORNA was
      enacted must comply with them. 28 C.F.R. § 72.3. But that does not
      make them retrospective: SORNA merely creates new, prospective
      legal obligations based on the person’s prior history.

United States v. Leach, 639 F.3d 769, 773 (7th Cir. 2011); see also Vasquez v. Foxx,
895 F.3d 515, 520 (7th Cir. 2018) (“SORNA’s registration duty and the criminal


      12
         Because SORNA is a federal law, the applicable Ex Post Facto Clause is
found in Article I, Section 9, of the United States Constitution.

                                           17
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 18 of 20 - Page ID # 321




penalty for failure to comply are plainly prospective in operation. In other words,
the new regulatory scheme applies only to conduct occurring after the law’s
enactment—that is, a sex offender’s failure to register or update his registration
following interstate travel.” (emphasis in original)).

       “To violate the Ex Post Facto Clause, moreover, a law must be both
retrospective and penal.” Leach, 639 F.3d at 773 (finding SORNA’s registration
requirements to be regulatory). “The mark of an ex post facto law is the imposition
of what can fairly be designated punishment for past acts. The question in each case
where unpleasant consequences are brought to bear upon an individual for prior
conduct, is whether the legislative aim was to punish that individual for past activity,
or whether the restriction of the individual comes about as a relevant incident to a
regulation of a present situation, ….” De Veau v. Braisted, 363 U.S. 144, 160 (1960)
(provision of New York Waterfront Commission Act which in effect disqualified
ex-felons from waterfront union office was not an ex post facto law).

       “The Ex Post Facto Clause of the United States Constitution does not apply
to civil procedures, such as sex offender registration, unless they are sufficiently
‘punitive either in purpose or effect.’” Bacon v. Neer, 631 F.3d 875, 877 n. 1 (8th
Cir. 2011) (quoting Smith v. Doe, 538 U.S. 84, 92 (2003)). The Nebraska Supreme
Court, “like the overwhelming majority of courts that have examined similar sex
offender registration statutes, … [has] conclude[d] that in enacting SORA, the
Legislature intended to create a civil, nonpunitive regulatory scheme.” Slansky v.
Nebraska State Patrol, 685 N.W.2d 335, 352 (Neb. 2004) (citations omitted). The
Nebraska Supreme Court also concluded in Slansky that the effects of SORA’s then-
existing community notification provisions were not so punitive as to negate the
Legislature’s intent. Id., at 380-83. I find the same to be true of SORA’s current
provisions for public notification. Other provisions of SORA that Plaintiffs reference
in their Third Amended Complaint are likewise regulatory, non-punitive measures.
See Doe v. Nebraska, 734 F. Supp. 2d 882, 913-21 (D. Neb. 2010) (Kopf, J.) (newly
enacted SORA provisions imposing new in-person reporting requirements, requiring
that certain information regarding all registered offenders be disclosed to the public


                                          18
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 19 of 20 - Page ID # 322




via a website, and replacing a system of individualized risk assessments of sex
offenders with an “offense of conviction” methodology did not violate the Ex Post
Facto Clauses of the United States and Nebraska Constitutions; provisions were not
punitive but instead were enacted to bring Nebraska’s SORA into compliance with
the federal SORNA); State v. Worm, 680 N.W.2d 151, 159-63 (Neb. 2004) (purpose
or effect of SORA’s lifetime registration provisions was not so punitive as to negate
Legislature’s intent to create civil regulatory scheme); State v. Boche, 885 N.W.2d
523, 531 (Neb. 2016) (SORA’s lifetime registration requirement not punishment as
to juvenile defendants).

      E. Eighth Amendment

       Finally, Plaintiffs allege that “maintaining the sex offender registry, requiring
internet publication of information on the registry, and permitting republication of
the information by private websites have effects that are analogous to the historical
punishment of shaming and further resemble and threaten to result in banishment
…”; that “SORA imposes affirmative disabilities or restraints that resemble parole
or probation in its requirements of frequent in-person reporting, …”; that “SORA
promotes traditional aims of punishment, namely retribution and deterrence”; and
that “SORA’s registration and disclosure requirements … are excessive in relation
to SORA’s expressed public safety objective.” (Filing 35, ¶¶ 48-51.) These features,
Plaintiffs claim, amount to cruel and unusual punishment in violation of the Eighth
Amendment to the United States Constitution. Again, however, Plaintiffs have failed
to defend this claim in responding to Defendants’ motion for summary judgment.

       My previous finding that SORA’s provisions are non-punitive also disposes
of Plaintiffs’ Eighth Amendment claim. See Doe v. Miller, 405 F.3d 700, 723 n. 6
(8th Cir. 2005) (“In view of our conclusion that the statute is not punitive, it follows
that the law is not a ‘cruel and unusual punishment’ in violation of the Eighth
Amendment.”); Doe v. Nebraska, 734 F. Supp. 2d at 922 (Eighth Amendment claim
failed because “SORA’s registration and notification requirements do not constitute
punishment.”).


                                          19
 8:18-cv-00507-RGK-CRZ Doc # 69 Filed: 03/23/21 Page 20 of 20 - Page ID # 323




                                 V. CONCLUSION

        The registration requirement of Neb. Rev. Stat. § 29-4003(1)(a)(iv) & (b)(iii),
and SORA’s public notification, do not violate Plaintiff’s constitutional rights to
equal protection, due process, or travel, nor do these statutory provisions violate the
Ex Post Facto Clause or the Eighth Amendment’s prohibition against cruel and
unusual punishment. Defendants’ motion for summary judgment will be granted in
all respects, and Plaintiffs’ motion for partial summary judgment will be denied.
This case will be dismissed with prejudice, and the temporary restraining order
preventing Defendants from enforcing of Neb. Rev. Stat. § 29-4003(1)(a)(iv) &
(b)(iii) against Plaintiffs will be dissolved.

      IT IS ORDERED:

       1.     Defendants’ Motion for Summary Judgment (Filing 48) is granted, and
this case is dismissed with prejudice.

      2.     Plaintiffs’ Motion for Partial Summary Judgment (Filing 52) is denied.

        3.    The temporary restraining order entered in favor of Plaintiff John Does
I, II, and IV on January 9, 2019 (Filing 18), and in favor of Plaintiff John Doe V on
March 20, 2019 (Filing 31), is dissolved.

      4.     Judgment shall be entered by separate document.

      Dated this 23rd day of March, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                          20
